Citation Nr: 0322401	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  95-18 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for service-connected 
old scarring, right hemithorax, secondary to pneumonia.

2.  Entitlement to an increased rating for service-connected 
right ankle disability, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The veteran had active duty for training from April 1977 to 
November 1977.

This appeal arises from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  In March 1995, the RO denied the veteran's claim for 
an increased rating for his service-connected right ankle 
disability, evaluated as 20 percent disabling.  The veteran 
appealed, and in August 1998 and January 2002, the Board 
remanded the claim for additional development.  In August 
2002, the RO denied a claim of entitlement to a compensable 
rating for service-connected old scarring, right hemithorax, 
secondary to pneumonia.  This issue will be the subject of a 
remand appended to this decision.  Jurisdiction over the 
veteran's claim has been transferred to the RO in St. 
Petersburg, Florida.  


FINDING OF FACT

The veteran's service-connected right ankle disability is 
evaluated as 20 percent disabling; it is not shown to be 
productive of complete bony fixation; it is not productive of 
an exceptional or unusual disability picture which renders 
impractical the application of the regular schedular 
standards.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
service-connected right ankle disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321(b)(1), 4.7, 4.59, 4.71a, Diagnostic Codes 5270 
and 5271 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326a; see also Disabled American 
Veterans v. Sec'y of Veterans Affairs, Nos. 02-7304, -7305, -
7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 2003); 
VAOPGCPREC 1-2003 (May 21, 2003).  For the reasons provided 
below, the Board finds that its consideration of the 
regulations do not prejudice the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993). 

The VCAA is applicable to claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that no further development is required.  
First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's rating decisions that the criteria for a 
rating in excess of 20 percent for his service-connected 
right ankle disability had not been met.  Those are the key 
issues in this case, and the rating decision, and the 
statements of the case (SOC's), and the supplemental 
statements of the case (SSOC's) informed the appellant of the 
evidence needed to substantiate his claims.  VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The Board concludes that 
the appellant has been informed of the information and 
evidence needed to substantiate these claims and that VA has 
complied with its notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West 2002).  The RO has requested and obtained 
service medical records from the National Personnel Records 
Center (NPRC), as well as VA medical records.  The veteran 
has been afforded examinations for the disabilities in issue.  
In May 2002, the veteran was informed that, provided certain 
criteria were met, VA would make reasonable efforts to obtain 
relevant records, including medical records, employment 
records, or records from other Federal agencies.  He was 
notified that it was still his responsibility to make sure 
that these records were received by VA.  See 38 U.S.C.A. 
§ 5107(a) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2002).  The 
RO requested that he identify the names of all holders of 
relevant records, as well as their addresses and the dates 
covered by such records.  In a letter, received in November 
2002, the veteran submitted additional medical evidence; he 
did not indicate that there were any other treatment reports 
that needed to be obtained.  In May 2003, the RO sent the 
veteran a second letter informing him of the VCAA, and the RO 
requested that he identify the names of all holders of 
relevant records, as well as their addresses and the dates 
covered by such records, and indicated that it would attempt 
to obtain such records.  He was further advised of what 
evidence VA was responsible for obtaining, and what evidence 
VA would make reasonable efforts to obtain.  However, there 
is no record of a reply that is responsive to this letter.  
Given the foregoing, there is no issue as to whether VA has 
complied with its duty to notify the appellant of his duties 
to obtain evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Accordingly, the Board finds that there is no 
reasonable possibility that any further assistance would aid 
the veteran in substantiating these claims.  

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its 
duties to notify and to assist the appellant in this case.  
Further development and further expending of VA's resources 
is not warranted.  


II.  Increased Rating

In April 1983, the RO granted service connection for old 
scarring, right hemithorax, secondary to pneumonia, evaluated 
as 0 percent disabling (noncompensable), and right ankle 
sprain, evaluated as noncompensable.  In August 1991, the RO 
increased the veteran's rating for his right ankle disability 
to 20 percent.  In 1994, the veteran filed a claim for an 
increased rating for his right ankle disability.  In March 
1995, the RO denied the claim.  The veteran appealed, and in 
August 1998 and January 2002, the Board remanded the claim 
for additional development.  In April 2002, the veteran filed 
a claim for an increased (compensable) rating for his old 
scarring, right hemithorax, secondary to pneumonia.  In 
August 2002, the RO denied the claim.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's service medical records show that in August 
1977, while on active duty for training, the veteran was 
treated for a sprained ankle.  No instability was noted.  He 
was profiled for about one month due to this injury.  A 
separation examination report, dated in September 1977, shows 
that the veteran's feet and lower extremities were clinically 
evaluated as normal.  

Private medical reports, dated in 1982, show that the veteran 
was treated for a sprained ankle.  X-rays were negative.  A 
VA hospital report, dated in October 1990, shows that he 
underwent surgery to reconstruct the ligaments of the right 
ankle.  In September 1993, he underwent an arthroscopy of the 
right ankle.  In August 1994, he underwent surgery to 
reconstruct the ligaments of the right ankle.  Degenerative 
joint disease was noted in the right ankle.  

The veteran argues that an increased evaluation is warranted 
for his right ankle disability.  He argues that he has 
symptoms that include pain, limited mobility, and swelling, 
and an inability to walk more than one block.  He asserts 
that he must use a cane, and wear an air cast, and that he 
has difficulty with balance and using stairs.  The veteran's 
wife testified that she has witnessed the veteran complain of 
pain.  

The evidence in this case includes VA outpatient treatment, 
hospital and examination reports, dated between 1993 and 
2003.  These reports show periodic treatment for complaints 
of right ankle pain and instability.  Reports dated in 2002 
and 2003 show that the findings as to strength of the right 
lower extremity have been +4/5 or greater.  The veteran was 
also noted to be using an air cast, and his treatment was 
complicated by cellulitis and deep vein thrombosis.  
Diagnoses included chronic right ankle instability.  A July 
2002 magnetic resonance imaging report noted fluid at the 
tibial mortise joint, questionable sinus tarsi syndrome and 
slight edema, and noted that a prior injury to the ligaments 
could not be excluded.  
A VA joints examination report, dated in August 2002, notes 
complaints of instability of the right ankle.  The right 
ankle had 30 degrees of plantar flexion, 20 degrees of 
dorsiflexion, and 30 degrees of inversion and eversion.  The 
examiner noted that, "The Deluca provisions do not apply 
except for pain."  He noted that there was pain and weakened 
movement on eversion, and that there was pain on use when the 
veteran was not wearing his splint.  He stated that the 
decrease in function due to pain could not be estimated.  In 
October 2002, the veteran underwent a surgical repair of the 
peroneal tendon with fibular groove deepening procedure.  
Subsequently dated treatment reports state that he was 
healing well, and contain findings that include a full range 
of motion, and +4/5 strength or greater in the right lower 
extremity.  See e.g., reports dated in October and November 
of 2002, January 2003.  

The RO has evaluated the veteran's right ankle disability as 
20 percent disabling under 38 C.F.R. § 4.71a, DC 5271.  Under 
DC 5271, the 20 percent rating is the maximum rating allowed.  

The Board has considered the possibility of a rating in 
excess of 20 percent prior to July 27, 1999 under other 
potentially applicable diagnostic codes.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Under 38 C.F.R. § 4.71a, 
DC 5270, a 40 percent rating is warranted if there is 
ankylosis of the ankle in plantar flexion at more than 40 
degrees, or in dorsiflexion at more than 10 degrees, or with 
abduction, adduction, inversion or eversion deformity.  
However, a 40 percent rating is not warranted under DC 5270, 
as the evidence does not show that there is complete bony 
fixation (ankylosis) of the right ankle.  

As a final matter, in Floyd v. Brown, 9 Vet. App. 88 (1996), 
the Court held that the Board does not have jurisdiction to 
assign an extra-schedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance.  The Board is still 
obligated to seek out all issues that are reasonably raised 
from a liberal reading of documents of testimony of record 
and to identify all potential theories of entitlement to a 
benefit under the law and regulations.  In Bagwell v. Brown, 
9 Vet. App. 337 (1996), the Court clarified that it did not 
read the regulation as precluding the Board from affirming an 
RO's conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1), or from 
reaching such a conclusion on its own.

Pursuant to 38 C.F.R. § 3.321(b)(1), an extraschedular rating 
is in order where there exists such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  The Board notes that the 
record does not reflect frequent periods of hospitalization 
because of the veteran's service-connected right ankle 
disability, nor has there been a showing of interference with 
his employment to a degree greater than that contemplated by 
the regular schedular standards which are based on the 
average impairment of employment.  The Board finds that the 
medical evidence, together with the other evidence of record, 
does not show that the veteran's right ankle disability 
presents such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards.  Although the Board has considered the 
veteran's arguments, the record does not present an 
exceptional case where his currently assigned evaluation is 
found to be inadequate.  See Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992); see also Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Accordingly, the Board finds that the criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the impairment resulting from the veteran's right ankle 
disability warrants no higher than a 20 percent rating.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for an increased evaluation.  


ORDER

A rating in excess of 20 percent for service-connected right 
ankle disability is denied.




REMAND

VA outpatient treatment reports, dated between 2001 and 2003, 
show that the veteran received periodic treatment for 
respiratory symptoms that included cough, wheezing and 
dyspnea, and that he used an inhaler.  He was also noted to 
be obese.  His diagnoses included chronic obstructive 
pulmonary disease (COPD), asthma, and tobacco abuse 
(described as 1 1/2 pack for 30 years, now four to five 
cigarettes daily in May 2002).  A VA respiratory examination 
report, dated in July 2002, shows that the veteran complained 
of a ten-year history of wheezing and an intermittent, 
productive cough.  The impression was COPD with asthma, not 
related to the service-connected pneumonia or pleural 
scarring of the right hemithorax.  An accompanying X-ray 
report notes a borderline cardiac silhouette and "findings 
suggestive of interstitial edema with chronic changes in the 
lung bases and associated right pleural effusion."  An 
accompanying VA pulmonary function test report contains 
assessments that included tobacco abuse, COPD/asthma, and 
acute bronchitis.  

A determination has been made that additional action is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for the following action:

1.  The RO should schedule the veteran 
for a special pulmonary examination in 
order to ascertain the nature and 
severity of the service connected 
scarring of the right hemithorax.  All 
indicated tests and x-ray studies should 
be accomplished to include pulmonary 
function testing.  The claims folder 
should be made available to the examiner 
for review.  After reviewing the entire 
record, the examiner should specify for 
the record all residuals of the service 
connected scarring of the right 
hemithorax.  Any disability now present 
involving the veteran's lungs which is 
solely attributable to nonservice 
connected pulmonary disease (COPD with 
asthma, bronchitis, tobacco abuse, etc.) 
must be identified.  If current 
disability cannot be dissociated from the 
service connected hemithorax scarring 
with any degree of medical certainty, 
this should be stated for the record.  If 
such a determination is not feasible, 
this should be stated for the record and 
the reasons provided.  

2.  The RO should then readjudicate the 
veteran's entitlement to an increased 
evaluation for the scarring of the right 
hemithorax.  If the benefits sought on 
appeal remain denied, the veteran and his 
accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on his claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of last 
SSOC.  The veteran should be given the 
opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See  M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


	                  
_________________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 




